DETAILED ACTION
	This Office action is in response to the RCE filed 22 June 2022.  Claims 24-33 and 35-44 are currently pending; claims 35-38 and 40-41 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
Election/Restrictions
Claims 24-33, 39-40, and 42-44 are allowable. The restriction requirement between Species I-III, as set forth in the Office action mailed on 26 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 June 2020 is withdrawn.  Claims 35-38 and 40-41, directed to Species II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Calvin Wells on 19 July 2022.
The application has been amended as follows: 

Claim 24.  A method, comprising: 
forming a correlated electron material (CEM) film over first and second conductive substrates at least in part by converting a portion of the second conductive substrate into the CEM film and maintaining a conductive metal-to- metal contact between the first and second conductive substrates, wherein the converting the portion of the second conductive substrate into the CEM film comprises oxidizing and/or oxynitridizing the portion of the second conductive substrate, and wherein the first conductive substrate comprises a different conductive material than a conductive material of the second conductive substrate.

Cancel claim 44.
Reasons for Allowance
Claims 24-33 and 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 24 recites, inter alia, converting a portion of the second conductive substrate into the CEM film and maintaining a conductive metal-to-metal contact between the first and second conductive substrates, wherein the first conductive substrate comprises a different conductive material than a conductive material of the second conductive substrate.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 25-33 and 35-43 depend directly or indirectly from independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0159031 A1 to Paz de Araujo et al disclosing fabrication of a CEM switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
19 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813